343 S.W.3d 361 (2011)
STATE of Missouri, Respondent,
v.
Antonio TURNER, Appellant.
No. ED 94851.
Missouri Court of Appeals, Eastern District, Division Four.
May 31, 2011.
Rehearing Denied July 12, 2011.
*362 Deborah B. Wafer, Office of the Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and TED HOUSE, Sp. J.

ORDER
PER CURIAM.
Antonio Turner (Turner) appeals from the trial court's judgment, following a conviction by a jury, of first-degree robbery and armed criminal action. Turner was sentenced to concurrent terms of imprisonment of twenty years and three years. On appeal, Turner argues that the trial court plainly erred in entering a written sentence that differed from his oral sentence, and in submitting a verdict director for armed criminal action that did not require the element of the "knowing" use of a deadly weapon. Further, Turner argues that the trial court erred in overruling his motion for judgment of acquittal based on an insufficiency of the evidence. Finding each of Turner's points without merit, we affirm the trial court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).